[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO SET ASIDE THE VERDICT AND FOR A NEW TRIAL (#180)
At the time of oral argument of instant motion the defendant limited its claims to (1) fact verdict was contrary to the evidence and law and (2) flaws in charge.
(1) There was evidence from which the jury might reasonably have reached its verdict. It is the province of the jury to determine credibility and effect of the testimony.
(2) There were no exceptions to the charge. CT Page 9611
ORDER John C. Flanagan, Judge